                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                              OWENSBORO DIVISION

CIVIL ACTION NO: 4:14-CV-00074-JHM

DEREK SCHALL                                                                     PLAINTIFF

V.

SUZUKI MOTOR OF AMERICA, INC.,
SUZUKI MOTOR CORP., and
NISSIN KOGYO CO., LTD.                                                         DEFENDANTS

                             MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Defendant Suzuki Motor of America, Inc.’s Motion For

Summary Judgment. [DN 206]. Fully briefed, this matter is ripe for decision.

                                       I.     BACKGROUND

        Plaintiff Derek Schall was injured in a motorcycle accident on July 19, 2013, in Daviess

County, Kentucky. [DN 5 ¶ 39]. He alleges that the accident was caused by defects in the front

brake master cylinder on the motorcycle, a 2007 Suzuki GSX-R600. [Id.]. The motorcycle

involved in the incident was manufactured by Suzuki Motor Corp. (“Suzuki”) and was sold by

American Suzuki Motor Corp. (“ASMC”), a wholly-owned American subsidiary of Suzuki. From

1986 through April 1, 2013, Suzuki operated in America through ASMC.

       On October 31, 2012, Suzuki formed Suzuki Motor of American, Inc. (“SMAI”), a new

wholly-owned subsidiary of Suzuki. SMAI Senior Engineer Alexander Butt testified that SMAI

was formed for the sole purpose of acquiring ASMC’s assets. [DN 221, Butt Dep. at 14]. On

November 5, 2012, ASMC filed Chapter 11 bankruptcy. A day after the bankruptcy was filed,

ASMC and SMAI executed an Asset Purchase Agreement. On March 15, 2013, the United States

Bankruptcy Court of the Central District of California entered an Order Confirming Debtor’s Fifth

Amended Plan of Liquidation Under Chapter 11 of the Bankruptcy Code (“Bankruptcy Court
Order”). As part of the Bankruptcy Plan, some of ASMC’s assets—Suzuki’s motorcycle, marine,

and ATV business operations—were purchased by SMAI.

       The Defendants filed multiple motions for summary judgment. In addition to a joint motion

with Suzuki, SMAI filed a separate motion for summary judgment arguing that it is independently

entitled to summary judgment because SMAI was not in existence at the time the motorcycle was

manufactured, SMAI does not have successor liability for this suit, and Kentucky’s Middleman

Statute bars Schall’s claims. The Court addresses these arguments in turn.

                                    II.     STANDARD OF REVIEW

       Before the Court may grant a motion for summary judgment, it must find that there is no

genuine dispute as to any material fact and that the moving party is entitled to judgment as a matter

of law. Fed. R. Civ. P. 56(a). The moving party bears the initial burden of specifying the basis for

its motion and identifying that portion of the record that demonstrates the absence of a genuine

issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Once the moving party

satisfies this burden, the non-moving party thereafter must produce specific facts demonstrating a

genuine issue of fact for trial. Anderson v. Liberty Lobby, Inc., 477 U .S. 242, 247–48 (1986).

       Although the Court must review the evidence in the light most favorable to the non-moving

party, the non-moving party must do more than merely show that there is some “metaphysical

doubt as to the material facts.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S.

574, 586 (1986). Instead, the Federal Rules of Civil Procedure require the non-moving party to

present specific facts showing that a genuine factual issue exists by “citing to particular parts of

materials in the record” or by “showing that the materials cited do not establish the absence . . . of

a genuine dispute[.]” Fed. R. Civ. P. 56(c)(1). “The mere existence of a scintilla of evidence in

support of the [non-moving party’s] position will be insufficient; there must be evidence on which

the jury could reasonably find for the [non-moving party].” Anderson, 477 U.S. at 252.
                                                  2
                                          III.     DISCUSSION

A. Asset Purchase Agreement and Successor Liability

       Schall brings a product liability action against SMAI under the Kentucky Product Liability

Act. KRS § 411.300. “To recover under any product liability claim, the plaintiff must prove the

existence of a ‘defect’ and legal causation.” Prather v. Abbott Labs., 960 F. Supp. 2d 700, 706

(W.D. Ky. 2013) (internal citations omitted). SMAI argues that in the present case it is impossible

for Schall to prove legal causation because SMAI did not manufacture, construct, design,

formulate, develop standards, prepare, process, assemble, test, list, certify, warn, instruct, market,

advertise, package, or label the subject Suzuki motorcycle. In fact, SMAI argues that it did not

and could not have any involvement with the 2007 Suzuki GSX-R600 motorcycle as it did not

incorporate until October 31, 2012, or begin business operations until April 1, 2013. According to

SMAI, because it had no involvement in the distribution chain through which the subject

motorcycle came into Schall’s possession, Schall cannot, as a matter of law, show that SMAI

caused his injuries. In response, Schall argues that the Court should deny SMAI’s motion based

on the plain language of the Asset Purchase Agreement between SMAI and ASMC where SMAI

expressly assumed liability for his claims.

       1. Law

       Accordingly, the first issue raised in SMAI’s motion for summary judgment is governed

by the principles of contract interpretation.    The interpretation of a contract is a question of law

for the Court to decide. Kemper Nat. Ins. Cos. v. Heaven Hill Distilleries, Inc., 82 S.W.3d 869,

871 (Ky. 2002); Hulda Schoening Family Trust v. Powertel/Kentucky Inc., 275 F. Supp. 2d 793,

794 (W.D. Ky. 2003); W. Heritage Ins. Co. v. Frances Todd, Inc., 245 Cal. Rptr. 3d 552, 557 (Ca.

Ct. App. 2019). “In construing a contract, a court’s primary objective is to ascertain and to

effectuate the intention of the parties to the contract from the contract itself.” Logan Fabricom,
                                                   3
Inc. v. AOP P’ship LLP, No. 2004-CA-002410-MR, 2006 WL 3759412, *2 (Ky. Ct. App. Dec. 22,

2006). A court’s analysis thus begins with a contract’s four corners. See 3D Enters. Contracting

Corp. v. Louisville & Jefferson Cnty. Metro. Sewer Dist., 174 S.W.3d 440 (Ky. 2005) (noting that

when no ambiguity in a contract exists, a court should look “only as far as the four corners of the

document to determine the parties’ intentions”). As a rule, a contract “must be construed as a

whole, giving effect to all parts and every word in it if possible.” Am. Dairy Queen Corp. v.

Fortune Street Research and Writing Inc., 753 F. Supp. 2d 675, 679 (W.D. Ky. 2010).

        “[I]n the absence of ambiguity, a written instrument will be enforced strictly according to

its terms, and a court will interpret the contract’s terms by assigning language its ordinary meaning

and without resort to extrinsic evidence.” Frear v. P.T.A. Indus., Inc., 103 S.W.3d 99, 106 (Ky.

2003) (quotation and citation omitted). If a contract is ambiguous, however, a court may “consider

parol and extrinsic evidence involving the circumstances surrounding execution of the contract,

the subject matter of the contract, the objects to be accomplished, and the conduct of the parties[.]”

Wolf River Oil Co. v. Equity Grp.-Ky. Div., LLC, No. 1:09-CV-00030, 2010 WL 427775, at *2

(W.D. Ky. Feb. 3, 2010) (quoting Cantrell Supply, Inc. v. Liberty Mut. Ins. Co., 94 S.W.3d 381,

385 (Ky. Ct. App. 2002)).

        The fact that the parties disagree about a contract’s interpretation does not mean that it is

ambiguous. See B.F. Goodrich Co. v. U.S. Filter Corp., 245 F.3d 587, 594 (6th Cir. 2001) (noting

that “disputed issues of contractual interpretation can be resolved at summary judgment on the

basis that they are questions of law”); see also Cantrell Supply, Inc., 94 S.W.3d at 385 (stating that

“[t]he fact that one party may have intended different results . . . is insufficient to construe a contract

at variance with its plain and unambiguous terms”). Instead, a contract is ambiguous only “if it

can be reasonably interpreted to support two different positions.” Albert M. Higley Co. v. N/S

Corp., 445 F.3d 861, 865 (6th Cir. 2006); see also Thee Sombrero, Inc. v. Scottsdale Ins. Co., 239
                                                    4
Cal. Rptr. 3d 416, 421 (Ca. Ct. App. 2018) (California law is consistent with Kentucky law on

contract interpretation).1 Once a court determines that a contract is ambiguous, “areas of dispute

concerning the extrinsic evidence are factual issues” and contract construction becomes “subject

to resolution by the fact-finder.”            Rite Aid of Ky., Inc. v. Foursome Props., LLC, No.

2010-CA-001199, 2011 WL 3516851, at *2 (Ky. Ct. App. Aug. 12, 2011); see also ADA-ES, Inc.

v. Big Rivers Elec. Corp., No. 4:18-CV-00016-JHM, 2019 WL 332412, at *4–5 (W.D. Ky. Jan.

25, 2019).

        2. Contract

        On November 6, 2012, ASMC and SMAI executed an Asset Purchase Agreement in which

SMAI purchased certain assets and assumed certain liabilities of ASMC. In the background, or

Recitals, to the Asset Purchase Agreement, ASMC is described as engaged in the following distinct

business lines in the United States Territory:

        (i) the distribution and sale of Suzuki Automotive Products (such business line, the
        “Autosales Business”), (ii) the servicing of Suzuki Automobiles, including any
        warranty work, and the sale of parts in connection with such servicing (such
        business line, the “Auto Servicing Business”), (iii) the distribution, sale and
        servicing of Suzuki Motorcycle Products and Suzuki ATV Products (such
        businesses, collectively, the “Motorcycle/ATV Business”), and (iv) the distribution,
        sale and servicing of Suzuki Marine Products (such business, the “Marine
        Business”).

[DN 221-1, Exhibit A, Asset Purchase Agreement, RECITALS, at § B(i)–(iv)].                              The Asset

Purchase Agreement further provides that in this Agreement, “the Auto Servicing Business, the

Motorcycle/ATV Business and the Marine Business collectively are referred to as the ‘Acquired

Business.’” [Id. at § B(c)].




1
 The Asset Purchase Agreement provides that California law controls; however, neither party utilizes California law
as it relates to contract interpretation likely because California law is consistent with Kentucky law on this issue.
                                                         5
        Significantly for purposes of this motion for summary judgment, § 2.5 of the Asset

Purchase Agreement sets forth the following liabilities assumed by SMAI:

                2.5     Assumed Liabilities. Effective as of the Closing Date, Purchaser
        [SMAI] shall assume only the following Liabilities of Seller [ASMC]: (i) all
        Liabilities relating to the ownership or operation of the Purchased Assets or the
        Acquired Business to the extent such Liabilities arise solely after the Closing Date,
        including any such Liabilities for real property or ad valorem Taxes applicable to
        the Purchased Assets, to the extent that such Liabilities arise solely after the Closing
        Date [and] (ii) all Suzuki Product Liability . . . .

[DN 221-1, Exhibit A, Asset Purchase Agreement at § 2.5(i)–(ii)]. In construing the meaning of

the Asset Purchase Agreement, an understanding of the terms utilized by the parties in § 2.5 is

necessary.

        The term “Liability” is defined under the Asset Purchase Agreement as follows:

        any direct or indirect liability, [i]ndebtedness, obligation, commitment, expense,
        claim, deficiency, guaranty or endorsement of any type whatsoever, whether
        accrued or unaccrued, absolute or contingent, matured or unmatured, liquidated or
        unliquidated, known or unknown, asserted or unasserted, due or to become due.

[Id. at § 16, p. 42].

        As noted above, “Acquired Business” is the Auto Servicing Business, the Motorcycle/ATV

Business, and the Marine Business. [Id. at RECITALS, at §B(c).] The “Motorcycle/ATV

Business” includes “the distribution, sale and servicing of Suzuki Motorcycle Products and Suzuki

ATV products.”          [Id. at RECITALS, at § B(iii)].      “Suzuki Motorcycle Products” means

“motorcycles manufactured by [Suzuki] and its Affiliates and any other parts or products related

thereto.” [Id. at §16, p. 47].

        In examining the term “Suzuki Product Liability” utilized in § 2.5(ii), the definition section

located in § 16 of the Asset Purchase Agreement defines it as follows:

        any Liability of Seller, regardless of whether arising before or after the Petition
        Date, (i) under Express Warranty Claims on any Suzuki Products; (ii) for recalls
        and other obligations under the NTMVSA with respect to Suzuki Products; or (iii)
        under any Lemon Laws with respect to Suzuki Products.
                                                   6
[Id. at § 16, p. 47]. Specifically, “Express Warranty Claims” means “a claim under a written

warranty issued by Seller but, for the avoidance of doubt, excluding claims for personal injury,

third party property damage, or consequential damages of any kind.” [Id. at § 16, p. 40].

Obligations under the NTMVSA refer to those obligations arising under “the National Traffic and

Motor Vehicle Safety Act, 49 U.S.C. 30101 et seq., as amended.” [Id. at § 16, p. 43]. “Lemon

Laws” are those laws such as “Magnuson-Moss Warranty Act, any similar state laws, as amended,

any rules or regulations promulgated pursuant thereto, as amended.” [Id. at § 16, p. 42]. “Suzuki

Products” means “any Suzuki Automotive Products, Suzuki ATV Products, Suzuki Marine

Products, and Suzuki Motorcycle Products.” [Id. at § 16, p. 47].

        Finally, under § 2.6 entitled “Excluded Liabilities,” the Asset Purchase Agreement

provides:

                2.6 Excluded Liabilities. Notwithstanding anything to the contrary
        contained in this Agreement, Purchaser shall not be obligated to assume or to
        perform or discharge any Liability of Seller other than the Assumed Liabilities
        (such Liabilities not assumed by Purchaser, the “Excluded Liabilities”). Without
        limiting the foregoing, Purchaser shall not be obligated to assume or to perform or
        discharge, and Purchaser does not assume or perform or discharge, any of the
        following Liabilities: (i) any Liability of Seller that arises on or before the Closing
        Date and is not expressly assumed by Purchaser in writing; (ii) any Liability of
        Seller in respect of pre-Petition Claims against Seller, other than the Assumed
        Liabilities . . . .”

[Id. at § 2.6(i)–(ii)].

        3. Contract Interpretation

        The relevant sections of the contract addressing assumed liabilities include § 2.5(i) and

§ 2.5(ii) as well as the related definitions. As previously mentioned, a contract is ambiguous only

“if it can be reasonably interpreted to support two different positions.” Albert M. Higley Co. v. N/S

Corp., 445 F.3d 861, 865 (6th Cir. 2006). As a rule, conflicting clauses should be construed to

harmonize with each other if harmonization can consistently and reasonably be done. 17A Am.
                                                  7
Jur. 2d Contracts § 384; see Int’l Union of Op. Eng. v. J.A. Jones Constr. Co., 240 S.W.2d 49, 56

(Ky. 1951). In this case, reading the relevant clauses and definitions together warrants a conclusion

that the contract unambiguously provides no express assumption of liabilities for Schall’s product

liability claims against SMAI.

       First, under the Asset Purchase Agreement, SMAI assumed liability for “all Suzuki Product

Liability” under § 2.5(ii). However, “Suzuki Product Liability” is narrowly defined to include

Express Warranty Claims, Lemon Law claims, and “for recalls and other obligations under the

NTMVSA.” [DN 221-1, Exhibit A, Asset Purchase Agreement at §16, p. 47].               Schall did not

plead any allegations based upon an express written warranty or Kentucky’s Lemon Laws. While

Schall has pled claims under the NTMVSA, Schall concedes that he did so to preserve his right to

appeal. Furthermore, contrary to Schall’s argument, SMAI did not assume liability for “recalls”

apart from recalls related to the NTMVSA.       “Under the NTMVSA” modifies both recalls and

other obligations. [Id. at § 16, p. 47]. Thus, Schall’s claims are not encompassed under this

provision of the Asset Purchase Agreement.

       Second, Schall misinterprets the Asset Purchase Agreement to include his claims within

“all Liabilities relating to the ownership or operation of the Purchased Assets or the Acquired

Business” under § 2.5(i). “Purchased Assets” are defined under § 1.1 of the Asset Purchase

Agreement and essentially refer to all property owned by ASMC at the time of the purchase of the

assets including any existing inventory. It is undisputed that Schall’s 2007 Suzuiki GSX-R600

motorcycle was not among the assets SMAI purchased. Similarly, “Acquired Business” is defined

in the Asset Purchase Agreement under Recital B, page 1, and includes “the distribution, sale and

servicing of Suzuki Motorcycle Products.” Schall’s motorcycle was sold before SMAI agreed to

the Asset Purchase Agreement, and there are no allegations that either ASMC or SMAI serviced

it. The Court agrees with SMAI that since the motorcycle was not part of the business SMAI
                                                 8
acquired, Schall’s claims related to it are not part of the “liabilities” arising from his use of the

motorcycle.

       Additionally, a complete reading of § 2.5(i)—all Liabilities relating to the ownership or

operation of the Purchased Assets or the Acquired Business to the extent such Liabilities arise

solely after the Closing Date, including any such Liabilities for real property or ad valorem Taxes

applicable to the Purchased Assets—suggests that SMAI assumed liabilities for business-related

matters that occurred after the closing date such as claims related to real property purchased by

SMAI or taxes incurred from the purchased assets. In fact, considering the language of § 2.5(i) in

light of § 2.5(ii)—which specifically references product liability claims—it is evident that § 2.5(i)

does not operate to broadly assume all product liability claims related to ASMC’s distribution,

sale, and servicing of motorcycles manufactured by Suzuki and its affiliates arising after the closing

date of the Asset Purchase Agreement. Instead, the Asset Purchase Agreement limits SMAI’s

assumption of product liability claims for ASMC’s conduct to that assumed in § 2.5(ii). To

interpret § 2.5 differently would result in duplication of assumed liability after the closing date as

it relates to the Acquired Business and fail to harmonize the clauses at issue.

       Accordingly, SMAI did not expressly assume liability for Schall’s claims under the Asset

Purchase Agreement. However, this finding does not mean that SMAI is entitled to summary

judgment on Schall’s claims against it. The Court must address SMAI’s potential liability under

Kentucky successor liability law.

B. ASMC’s Bankruptcy

       SMAI argues that the Bankruptcy Court Order mandates summary judgment in favor of

SMAI. SMAI maintains that the Bankruptcy Court made express findings of fact and conclusions

of law in support of its Order Confirming Debtor’s Fifth Amended Plan which forecloses Schall’s

argument that SMAI is liable as the successor to ASMC. According to SMAI, the Bankruptcy
                                                  9
Court’s finding that the “transfer of the Purchased Assets” was made “free and clear” of all

successor liability arising from “Debtor’s operation of its business, the Debtor’s ownership,

control, or use of the Purchased Assets, the sale, or the Purchaser’s acquisition of the Purchased

Assets . . . ” supports this argument. [DN 278-1 at 18, ¶ 42]. In further support, SMAI cites to the

Bankruptcy Court Order which provides in part:

       43. Sale Free and Clear Provisions – Effects of No Successor Liability as to
       Purchaser: Notwithstanding Section 9.6 of the Plan, pursuant to Sections 363(f)
       and 1141(c) of the Bankruptcy Code, effective upon the closing of the Sale
       Transaction, all Persons are forever prohibited and enjoined from taking any action
       against the Purchaser based on successor liability, including commencing or
       continuing any action or other proceeding, whether in law or equity, in any judicial,
       administrative, arbitral, or other proceeding against the Purchaser with respect to
       any liens, claims, encumbrances, and interest against the Debtor or the Debtor’s
       property.

[DN 206-2 at ¶ 43].

       Additionally, SMAI points to the following facts found by the Bankruptcy Court: (1) SMAI

purchased certain assets of ASMC for $65 million “without collusion, in good faith, and from

arm’s length bargaining positions” [DN 278-1 at ¶ 39]; (2) the sale to SMAI did not “hinder, delay,

or defraud . . . creditors or . . . effectuate a statutory or common law fraudulent transfer or

conveyance . . . .” [Id.]; (3) the sale to SMAI was for substantial, fair and reasonable consideration,

was not a de facto merger or consolidation, and did not destroy all remedies for the debtor’s

creditors [Id. at ¶ 45]; (4) SMAI would not have agreed to the Asset Purchase Agreement if it was

not free and clear of unassumed liabilities including those based on successor liability [Id. at ¶ 48];

and (5) SMAI is not the successor, alter ego, or continuation of ASMC [Id. at ¶¶ 42, 44, and 48].

       SMAI argues that the plain language of the Bankruptcy Court’s findings preclude another

court’s re-adjudication of the successor liability question raised by Schall. Furthermore, SMAI

asserts that public policy and federal preemption mandate a judgment in its favor. The Court will

address SMAI’s arguments in turn.
                                                  10
       1. Public Policy of Sections 363 and 507(a) of the Bankruptcy Code

       SMAI maintains that the public policies underlying 11 U.S.C. § 363 of the Bankruptcy

Code are two-fold. First, allowing tort plaintiffs to bring actions against purchasers like SMAI

directly rather than seeking relief from the bankruptcy estate subverts the Bankruptcy Code’s

priority. In re Trans World Airlines, Inc., 322 F.3d 283, 291–92 (3d Cir. 2003). SMAI contends

that if Schall survives summary judgment, the policies underlying the priority scheme of 11 U.S.C.

§ 507(a) of the Bankruptcy Code will be frustrated because it will unfairly place Schall in a better

position than other creditors who were relegated to recovering their claims through the proceeds

of the sale and other assets of ASMC’s estate. Second, allowing sales of estate assets free and

clear of the bankrupt companies’ liabilities induces higher sale prices and maximizes the value of

the estate and potential recovery to creditors. Id. at 292–93. According to SMAI, permitting Schall

to make a products liability claim chills the sales of corporate assets and discourages prospective

purchasers from bidding in bankruptcy sales or results in depressed purchase prices. SMAI

contends that these important public policies in favor of the “free and clear” transfer of assets in

bankruptcy do not harm Schall because he can pursue recovery on his product liability claims from

the manufacturer.

       SMAI correctly articulates the public policy considerations underlying 11 U.S.C. § 363 of

the Bankruptcy Code. However, even in light of the public policy considerations recognized by

the courts, a bankruptcy court’s power is limited. “Bankruptcy courts have the power to approve

sales of assets free and clear of any interest that could be brought against the bankruptcy estate

during bankruptcy, either through 11 U.S.C. § 363(f) or the bankruptcy court’s equitable powers.”

In re AutoStyle Plastics, Inc., 227 B.R. 797, 800 (Bankr. W.D. Mich. 1998). “However, a sale free

and clear does not include future claims that do not arise until after the conclusion of the bankruptcy



                                                  11
proceeding.” Id. (citing Ninth Ave. Remedial Grp. v. Allis–Chalmers Corp., 195 B.R. 716, 732

(N.D. Ind. 1996)).

       Notably, this result is consistent with decisions by other courts holding that a non-debtor

plaintiff’s successor liability claim against the debtor’s asset purchaser is not extinguished by a

§ 363 sale where the plaintiff did not receive constitutionally adequate notice. See In re Savage

Indus., Inc., 43 F.3d 714, 720 (1st Cir. 1994) (“Notice is the cornerstone underpinning bankruptcy

code procedure . . . . Under the Code . . . the debtor in possession or trustee must ensure ‘parties in

interest’ adequate notice and opportunity to be heard before their interests may be adversely

affected.”); see also Schwinn Cycling & Fitness Inc. v. Benonis, 217 B.R. 790, 796-97 (N.D. Ill.

1997); In re Fairchild Aircraft Corp., 184 B.R. 910, 927-29 (Bankr. W.D. Tex. 1995), vacated as

moot on equitable grounds, 220 B.R. 909 (Bankr. W.D. Tex. 1998); In re Grumman Olson Indus.,

Inc., 467 B.R. 694, 707 (S.D.N.Y. 2012); Moore v. Gulf Atl. Packaging Corp., No. 3:16-CV-886-

PK, 2016 WL 8231142, at *17 (D. Or. Nov. 29, 2016), report and recommendation adopted, No.

3:16-CV-00886-PK, 2017 WL 540051 (D. Or. Feb. 9, 2017). It has been observed that “in all the

cited opinions that precluded successor liability claims against asset purchasers in bankruptcy, the

claimants were in front of the bankruptcy court during the bankruptcy proceedings, or the court

found that the claimants should have brought their claims during the bankruptcy proceedings.” In

re Ninth Avenue Remedial Group, 195 B.R. at 732 (citing cases); see also In re Mooney Aircraft,

Inc., 730 F.2d 367, 375 (5th Cir. 1984); City of St. Petersburg v. Total Containment, Inc., No. 06-

20953-CIV, 2008 WL 11402030, at *6 (S.D. Fla. Nov. 4, 2008); Thomas & Betts Corp. v. Myers

Power Prods., Inc., No. CV 05-3464 (MLC), 2006 WL 8458477, at *7 (D.N.J. Jan. 30, 2006); In

re All Amer. Ashburn Inc., 56 B.R. 186, 189–90 (Bankr. N.D. Ga. 1986) (“[A] sale free and clear

of claims cannot divest a . . . claim[] when the claimant does not have a sustainable cause of action

at the time of the discharge.”). Furthermore, preclusion of such future claims “would reward
                                                  12
debtors and asset purchasers who concealed claims known to them but unknown to potential

claimants, undermining a ‘cornerstone’ of bankruptcy law.” In re Gen. Motors LLC Ignition Switch

Litig., No. 14-MC-2543 (JMF), 2017 WL 3382071, at *5 (S.D.N.Y. Aug. 3, 2017).

       Here, Schall did not receive adequate notice of his potential claim in the ASMC bankruptcy

proceedings because, at the time of the bankruptcy, there was no way for anyone to know that

Schall would ever have a claim. “Enforcing the Sale Order against [Schall] to take away [his] right

to seek redress under a state law theory of successor liability when [he] did not have notice or an

opportunity to participate in the proceedings that resulted in that order would deprive [him] of due

process.” In re Grumman Olson Indus., Inc., 467 B.R. 694, 708 (S.D.N.Y. 2012) (citing Schwinn,

217 B.R. at 797 (“Allowing the provisions of the Bankruptcy Court’s orders to limit the rights of

injured parties . . . who had no notice, and no reason at the time, to present an interest in the

bankruptcy proceedings or to take action in response to the threatened deprivation of their rights,

would violate due process and bankruptcy notice concerns.”). Thus, the priority scheme of

§ 507(a) of the Bankruptcy Code is not frustrated because Schall was not a creditor at the time of

the time of the bankruptcy proceedings.

       Furthermore, with respect to the second public policy concern articulated by SMAI, the

Court echoes the response by the Southern District of New York:             “[T]o whatever extent

maximizing the value of the estate is an important policy of the Bankruptcy Code, it is no more

fundamental than giving claimants proper notice and opportunity to be heard before their rights are

affected, to say nothing of constitutional requirements of due process.” In re Grumman Olson

Indus., 467 B.R. at 710.

       Finally, the Court would note that SMAI’s reliance on In re Trans World Airlines, Inc., 322

F.3d 283, 291–92 (3d Cir. 2003), is misplaced. In re Trans World Airlines involved extinguishing

claims of actual claimants to the bankruptcy proceedings based on lawsuits for discrimination
                                                13
claims pending before the bankruptcy petition was filed. The Court reasoned that allowing the

claimants of unsecured claims to seek a recovery from the successor entity while creditors which

were accorded higher priority by the Bankruptcy Code obtained their recovery from the limited

assets of the bankruptcy estate would “subvert the specific priorities which define Congressional

policy for bankruptcy distribution to creditors.” In re Trans World Airlines, 322 F.3d at 292. Here,

Schall did not have a lawsuit pending before the bankruptcy petition was filed. In fact, Schall had

no claim against ASMC because he had not been injured at that time. Thus, In re Trans World

Airlines is distinguishable from the facts of this case and does not support the extinguishment of

Schall’s claims based upon the application of the public policies underlying 11 U.S.C. § 363 of the

Bankruptcy Code.

        2. Preemption

        SMAI argues that a conflict exists between 11 U.S.C. § 363 and any state law which allows

claims to be brought against an entity that purchases a debtor’s assets pursuant to § 363(f). SMAI

maintains that such state laws are contrary to the objectives of the bankruptcy regime, including

the ability under § 363(f)2 to sell assets of a bankrupt debtor free and clear of liability, and therefore

such laws are preempted by the federal bankruptcy laws. See Myers v. United States, 297 B.R.

774, 784 (S.D. Cal. 2003) (holding that § 363(f) preempts California state law regarding successor

liability). In support of its argument that a conflict exists, SMAI points out that the Bankruptcy


2
 Section 363 provides:
        (f) The trustee may sell property under subsection (b) or (c) of this section free and clear of any
        interest in such property of an entity other than the estate, only if--
                  (1) applicable nonbankruptcy law permits sale of such property free and clear of
                  such interest;
                  (2) such entity consents;
                  (3) such interest is a lien and the price at which such property is to be sold is
                  greater than the aggregate value of all liens on such property;
                  (4) such interest is in bona fide dispute; or
                  (5) such entity could be compelled, in a legal or equitable proceeding, to accept a
                  money satisfaction of such interest.
11 U.S.C.A. § 363.
                                                        14
Court Order does not differentiate between claims that existed at the time of the sale and those that

arose thereafter. In fact, the Order specifically states that SMAI and its assigns shall not be liable

for any of ASMC’s liabilities “whether asserted or unasserted, known or unknown, fixed or

contingent, liquidated or unliquidated.” [DN 278-1 at ¶ 42].

        The Bankruptcy Code does not preempt Schall’s state law product liability claims against

SMAI. “Congress did not intend for the Bankruptcy Code to pre-empt all state laws . . . .”

Midlantic Nat. Bank v. New Jersey Dept. of Envtl. Prot., 474 U.S. 494, 505 (1986). “[T]here is no

federal preemption of state law successor liability merely because the sale of assets occurred in a

bankruptcy proceeding.” R.C.M. Exec. Gallery Corp. v. Rols Capital Co., 901 F. Supp. 630, 637

(S.D.N.Y. 1995). State successor liability law is preempted by federal law only to the extent that

claims “underlying the successor’s liability have been discharged under a plan of reorganization.”

Williams v. U.S. Bancorp, No. CV-06-197-LRS, 2008 WL 4279409, at *4 (E.D. Wash. Sept. 12,

2008); see also Schwinn Cycling & Fitness Inc. v. Benonis, 217 B.R. 790, 797 (N.D. Ill. 1997).

Thus, the Bankruptcy Court Order does not preempt application of Kentucky state successor

liability law in the present case.

        Furthermore, none of the cases relied on by SMAI support the argument that the

Bankruptcy Court’s finding that SMAI is not a “successor in interest” determines whether under

Kentucky law, SMAI is liable as a successor to ASMC. Schwinn, 217 B.R. at 797 (“By the same

token, the fact that New Schwinn is not a ‘successor in interest’ under the Sale Order does not

adjudicate whether, under applicable state law, New Schwinn is liable as a successor of the Debtors

in the Pennsylvania action.”). Instead, the issue of whether SMAI could be held liable as a

successor under Kentucky law requires resolution of issues of both law and fact that were not

addressed by the Bankruptcy Court. See R.C.M. Exec. Gallery Corp., 901 F. Supp. at 636.



                                                 15
       Finally, SMAI’s reliance on Myers v. United States, 297 B.R. 774, 783 (S.D. Cal. 2003) is

specious. The court in Myers concluded that “under the facts of this case,” the bankruptcy code

preempts California state law regarding successor liability where “[p]laintiff knew of the

bankruptcy action and asked to participate,” where “[p]laintiff never asked the Bankruptcy Court

to reconsider its order barring successor liability,” and where “[p]laintiff never appealed the

Bankruptcy Court Order.” Id. at 784. The court noted that “unsecured creditors can[not] ‘lie in

the weeds’ and wait until the bankruptcy court approves a sale before it sues the purchasers.” Id.

Here, Schall was not an unsecured creditor at the time of the Asset Purchase Agreement or the

Bankruptcy Court Order. Schall had no claim against ASMC at that time; in fact, Schall had not

been injured. Myers is distinguishable from the facts of this case and is inapplicable.

       For these reasons, Schall’s product liability claims are not preempted.

C. Successor Liability under Kentucky Law

       “It is generally accepted in Kentucky that a corporation which purchases another

corporation does not assume the payment of any debts or liabilities of the corporation which it has

purchased.” Pearson v. Nat’l Feeding Sys., Inc., 90 S.W.3d 46, 49 (Ky. 2002) (citing Am. Ry.

Express Co. v. Commonwealth, 228 S.W. 433, 441 (1920)); Parker v. Henry A. Petter Supply Co.,

165 S.W.3d 474, 478 (Ky. Ct. App. 2005). Kentucky recognizes four exceptions to the general

prohibition against successor liability: “(1) where the purchaser expressly or impliedly agrees to

assume such debts or other liabilities; (2) where the transaction amounts to a consolidation or

merger of the seller and purchaser; (3) where the purchasing corporation is merely a continuation

of the selling corporation; or (4) where the transaction is entered into fraudulently in order to escape

liability for such debts.” Pearson, 90 S.W.3d at 49; Conn v. Fales Div. of Mathewson Corp., 835

F.2d 145, 147 (6th Cir. 1987). If one of those four exceptions applies, the purchaser, known as the

“successor corporation,” is liable for the debts and liabilities of its predecessor. Schall maintains
                                                  16
that at least two exceptions apply in the instant case: SMAI is the mere continuation of ASMC and

SMAI was created to escape liability for the products liability claims.

       1. Mere Continuation

       Schall asserts that the mere continuation exception applies to the present case. According

to this exception, if the new corporation is in major respects merely a continuation of the debtor—

i.e., same company under a “new hat”—the new corporation will be responsible for the debts of its

predecessor under the theory of successor liability. “In Kentucky, a determination of the continuity

of a corporation after a sale depends on examining the sale agreement to determine continuity of

shareholders or management.”        Parker, 165 S.W.3d at 479.            “Even where an adequate

consideration was paid for the assets, a successor company which continues with the same

business, by the same officers and personnel, in the same location with only a slight change in

name will be considered liable for the debts and liabilities of the selling company.” Id. (citing

Payne–Baber Coal Co. of Ky. v. Butler, 123 S.W.2d 273, 275 (Ky. 1938)). In determining whether

the “mere continuation” exception applies, courts evaluate several elements:

        (1) continuity of shareholders and ownership, management, personnel, physical
       location, and business operations, (2) whether sufficient consideration was given,
       particularly whether stock was given in exchange, (3) whether the predecessor
       ceased business operations and was dissolved shortly after the new company was
       formed, (4) whether the successor company paid any outstanding debts on behalf
       of the previous company in order to continue business without interruption, (5) the
       buyer’s intent or purpose when the new company was formed, and (6) whether the
       successor held itself out to the public as a continuation of the previous company.

Dixstar v. Gentec Equip., Civ. A. No. 3:02CV-45-H, 2004 WL 3362501, *4 (W.D. Ky. Feb. 11,

2004) (footnotes and citations omitted). The Court balances all of these factors, and each factor

need not be present for the mere continuation exception to apply. Id.

       The factors enumerated in Parker and Dixstar, when applied to the facts in this case, lead

the Court to the conclusion that a reasonable jury could find that SMAI is merely a continuation of


                                                17
ASMC. In other words, a reasonable jury could find that there is a basic continuity of enterprise

between the distribution of Suzuki products by ASMC and SMAI sufficient to justify imposition

of liability on SMAI for injuries caused by defective Suzuki products sold by ASMC. See, e.g.,

Rivers v. Stihl, Inc., 434 So. 2d 766, 771 (Ala. 1983). Both ASMC and SMAI have the same sole

shareholder—Suzuki—who owned 100% of ASMC’s shares and now owns 100% of SMAI’s

shares. As correctly pointed out by Schall, ASMC and SMAI are both controlled by Suzuki; Suzuki

appoints the board, which appoints the executives; and SMAI continues the same operations out

of the same location using the same management and employees—performing essentially the same

job functions—with the same equipment and resources as ASMC. For example, Tak Iwatsuki was

ASMC’s Board Chair and CEO and became SMAI’s Board Chair and CEO. Similarly, Koicki

Kato was ASMC’s CFO and became CFO of SMAI. In fact, Senior Engineer Alexander Butt

acknowledged the only change between ASMC and SMAI was the name of the Company and the

fact that SMAI did not acquire the Automobile Sales Division. [DN 221-2; Butt Dep. at 19–23].

       Furthermore, SMAI continues the same business operations as it relates to the Automotive

Servicing Business, Motorcycles/ATV Division, and the Marine Business using the same email

address, telephone numbers, and facilities, and Alexander Butt continued to use ASMC business

cards. The Asset Purchase Agreement further provided that SMAI expressly assumed all of

ASMC’s employment and collective bargaining agreements. [Id. at 22]. SMAI performs the same

services ASMC used to provide, including deploying support technicians, operating technical

service lines, providing service recommendations, assisting dealers, and investigating customer

complaints and maintenance issues. [Id. at 22–23].

       The Court is aware that the Asset Purchase Agreement indicates that SMAI paid $65

million for ASMC’s Automotive Servicing Business, Motorcycles/ATV Division, and the Marine

Business assets, that SMAI did not purchase the auto sales business or hire the related 80
                                               18
employees associated with the auto sales business, and that SMAI Corporate Representative Mark

Eastman testified that SMAI was not a mere continuation of ASMC and that SMAI required all

ASMC employees to apply to work at SMAI. [DN 206-3 at 72–89]. However, when viewing the

evidence in the light most favorable to Schall, these factors alone cannot justify the Court resolving

the issue of successor liability as a matter law.

       SMAI argues that continuity of shareholders only supports the mere continuation theory of

successor liability when it results from the purchasing corporation paying for the acquired assets

with shares of its own stock. See In re Wright Enters., 77 F. App’x 356, 369 (6th Cir. 2003).

Specifically, SMAI contends that since Suzuki did not pay for SMAI’s purchase of ASMC’s

motorcycle and marine business with its own stock, the continuation theory does not apply. This

statement is inconsistent with Kentucky law which provides that “[e]ven where an adequate

consideration was paid for the assets, a successor company which continues with the same

business, by the same officers and personnel, in the same location with only a slight change in

name will be considered liable for the debts and liabilities of the selling company.” Parker, 165

S.W.3d at 479.

       2. Fraud

       Schall asserts that there is a question of fact concerning whether the Asset Purchase

Agreement was entered into fraudulently to avoid liability for the product liability claims

concerning the defective front brake master cylinder at a time when Suzuki and ASMC expected

significant growth in those business lines. As discussed in other Memorandum Opinions issued

today, Schall submitted evidence that reflects that ASMC/SMAI and Suzuki were well aware of

the defects yet chose to conceal it from the public. It is undisputed that by April 2013, if not before,

the Defendants understood that gas was accumulating in the front brake master cylinder—a

dangerous condition causing issues with the reactivity of the motorcycle’s front brake. [DN 185
                                                    19
at 8; DN 208 at 5; DN 225-31 at 1]. Defendants also knew that 5-10% of the pistons in the brake

master cylinder received surface coating during manufacture that did not meet Defendants’ internal

specifications. [DN 185 at 8; DN 208 at 5; DN 225-35]. It is also clear that at this same time

Defendants believed there to be a “serious safety issue” requiring an active response. [DN 225-2

at 3; see also DN 225-31 at 1, DN 225-34 at 1]. Schall also presented evidence that, despite

knowledge of the problem, Defendants failed to warn consumers of the problem and did not begin

the process of issuing a recall notice until October 2013. [DN 225-3].

       Suzuki formed SMAI on October 31, 2012, placed ASMC into voluntary bankruptcy on

November 5, 2012, and ASMC and SMAI executed the asset purchase agreement a day later

transferring ASMC’s assets to another wholly owned subsidiary of Suzuki. Additionally, SMAI

Senior Engineer Alexander Butt testified that SMAI was formed for the sole purpose of acquiring

ASMC’s assets. [DN 221, Butt Dep. at 14]. In light of the evidence reflecting corporate knowledge

coupled with the timing of the bankruptcy and the Asset Purchase Agreement, a reasonable jury

could infer the sale process was intended to eliminate ASMC’s liability for product liability claims

related to the brake defect. As such, a genuine dispute of fact exists on this issue.

D. Kentucky Middleman Statute

       SMAI maintains that even if it has successor liability for ASMC’s role in the distribution

of the subject motorcycle, ASMC itself would be immune under the Kentucky Middleman Statute.

It contends that ASMC distributed the motorcycle but had no independent responsibility for its

design or manufacture, and, as a result, the Kentucky Middleman Statute, KRS § 411.340, insulates

it from liability. KRS § 411.340 provides:

       In any product liability action, if the manufacturer is identified and subject to the
       jurisdiction of the court, a wholesaler, distributor, or retailer who distributes or sells
       a product, upon his showing by a preponderance of the evidence that said product
       was sold by him in its original manufactured condition or package, or in the same
       condition such product was in when received by said wholesaler, distributor or
                                                  20
       retailer, shall not be liable to the plaintiff for damages arising solely from the
       distribution or sale of such product, unless such wholesaler, distributor or retailer,
       breached an express warranty or knew or should have known at the time of
       distribution or sale of such product that the product was in a defective condition,
       unreasonably dangerous to the user or consumer.

KRS § 411.340.

       The rationale underlying the statute is that “retailers are unaware of design and

manufacturing considerations and it is therefore unfair to hold them responsible for the mere sale

of a defective product where the manufacturer is also before the Court.” Mason v. Excel Industries,

Inc., No. 3:10-CV-175, 2011 WL 847449, *2 (W.D. Ky. Mar. 9, 2011); Weixler v. Paris Co., Inc.,

No. CIV.A. 3:02CV390H, 2003 WL 105503, *1 (W.D. Ky. Jan. 2, 2003). Therefore, KRS

§ 411.340 relieves middlemen—wholesalers, distributors or retailers—of liability or damages

arising solely from the distribution or sale of such product where: (1) the manufacturer is identified

and subject to the Court’s jurisdiction; (2) the product was sold by the wholesaler, distributor, or

retailer in its original manufactured condition; and (3) the middleman has neither breached an

express warranty; or (4) the middleman did not know or have reason to know that the product was

unreasonably dangerous. Taylor v. Southwire Tools & Equip., 130 F. Supp. 3d 1017, 1020 (E.D.

Ky. Sept. 11, 2015); Worldwide Equip., Inc. v. Mullins, 11 S.W.3d 50, 60 (Ky. Ct. App. 1999);

Salisbury v. Purdue Pharma, L.P., 166 F. Supp. 2d 546, 551 (E.D. Ky. 2001); Adams v. Minn.

Mining & Mfg. Co., Nos. 4:03-CV-182-M, 4:04-CV-2-M, 2004 WL 718917, at *3 (W.D. Ky. Mar.

30, 2004); Flint v. Target Corp., 362 F. App’x 446, 449 (6th Cir. 2010); KRS § 411.340.

        With respect to Schall’s claims against SMAI based on design defect, manufacturing

defect, or marketing, advertising, or promoting, the Court grants summary judgment as to those

claims based on the Kentucky Middleman Statute. In fact, Schall does not dispute that the statute

precludes his product liability claims against SMAI that are based solely on the distribution or sale

of the motorcycle, but claims instead that his post-sale failure to warn claims survive the
                                                 21
application of the statute. First, Schall asserts an independent negligence claim against SMAI

based on its post-sale failure to warn Schall of the defective design after it took over ASMC’s

operations in April 2013. Schall also asserts a second independent negligence claim against SMAI

as successor to ASMC based on ASMC’s post-sale failure to warn Schall of the front brake master

cylinder defect. Contrary to Schall’s framing, both negligence claims necessarily derive from

SMAI’s successor liability. If SMAI is not a successor to ASMC, SMAI could owe no duty to

warn of potential defects in products it did not produce, manufacturer, or distribute. In other words,

Schall’s assertion of two independent bases upon which he may recover for post-sale failure to

warn is improper. Instead, he may proceed with only one claim for post-sale failure to warn

premised upon successor liability.

       “Kentucky law imposes a general duty on manufacturers and suppliers to warn of dangers

known to them but not known to persons whose use of the product can reasonably be anticipated.”

Watters v. TSR, Inc., 904 F.2d 378, 381 (6th Cir. 1990). “This duty may arise under general

negligence principles; however, ‘[a] defendant’s duty to warn is confined to risks either known or

knowable by the exercise of reasonable care.’” Waltenburg v. St. Jude Med., Inc., 33 F. Supp. 3d

818, 838 (W.D. Ky. 2014) (quoting Prather, 960 F. Supp. 2d at 712); see also Smith v.

Parker-Hannifin Corp., No. 5:12-CV-00136-TBR, 2014 WL 1418288, at *6 (W.D. Ky. Apr. 14,

2014) (“To withstand summary judgment, a plaintiff alleging failure to warn must provide

evidence that: (1) Defendants had a duty to warn; (2) the warnings Defendants gave were

inadequate; and (3) the inadequate warnings were the proximate cause of the plaintiff’s injuries.”).

       Additionally, as discussed in a separate Memorandum Opinion and Order, the Kentucky

Supreme Court recognizes a negligence claim in the product liability context based on a

defendant’s post-sale failure to warn. See Clark v. Hauck Mfg. Co., 910 S.W.2d 247, 251 (Ky.

1995) (holding that “[t]he duty of ordinary care embraces such questions as the duty of the
                                                 22
manufacturer to review design and if he knew or should have known that his design was defective

to make an effort to notify the purchasers of his equipment of these findings subsequent to the sale

of the product.”); Jackson v. E-Z-GO Div. of Textron, Inc., No. 3:12-CV-154-TBR, 2015 WL

4464098, at *3 (W.D. Ky. July 21, 2015) (noting that under Clark “in situations where—after a

sale—a manufacturer comes to know or should have known about a defective product, then that

manufacturer must ‘make an effort to notify the purchasers’”). While the cases recognizing a

post-sale duty to warn in Kentucky involve claims made against manufacturers, the Court is of the

opinion that such duty would be recognized as to distributors as well.

       Here, the Court finds that the Kentucky Middleman Statute does not insulate SMAI from

liability for the post-sale failure to warn claim. The evidence reflects that ASMC and SMAI knew

about the defects in the GSX-R600, they engaged in significant communications with Suzuki

regarding the alleged defects, and they believed there to be a “serious safety issue” requiring an

active response. [DN 241-2 at 3]. The Kentucky Middleman Statute relieves a wholesaler,

distributor, or retailer of liability or damages in a products liability action, including point-of-sale

failure to warn claims, unless the middleman knew or should have known that the product was

unreasonably dangerous. Thus, if the middleman knew or should have known about a defect, the

Kentucky Middleman Statute would provide no protection for the middleman. It is the Court’s

view that it is unreasonable to afford SMAI protection from claims of post-sale failure to warn

under the Kentucky Middleman Statute where it would not have been entitled to such protection

for the same conduct if it occurred at the point of sale.

       For these reasons, summary judgment on Schall’s negligent post-sale failure to warn claim

is denied.




                                                  23
                                       IV.   CONCLUSION

       For the reasons set forth above, IT IS HEREBY ORDERED that the motion by Defendant

Suzuki Motor of America, Inc.’s Motion For Summary Judgment [DN 206] is GRANTED in part

and DENIED in part. The Court GRANTS summary judgment on Plaintiff’s strict liability and

negligent claims based on design defect, manufacturing defect, or marketing, advertising, or

promoting against SMAI. The Court DENIES summary judgment on Plaintiff’s negligent post-

sale failure to warn claim against SMAI.




cc: counsel of record
                                                                         March 31, 2020




                                             24
